          Case
           Case1:19-cv-05516-DLC
                1:19-cv-05516-DLC Document
                                   Document73-2
                                            74 Filed
                                                Filed07/02/20
                                                      07/01/20 Page
                                                                Page12ofof12


                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


 SIGNIFY NORTH AMERICA CORPORATION
 and SIGNIFY HOLDING B.V.

                             Plaintiffs,

                       vs.                            C.A. No. 1:19-cv-5516 (DLC) (KHP)

 AXIS LIGHTING INC.,

                             Defendant.



      [PROPOSED] ORDER GRANTING DEFENDANT AXIS LIGHTING INC.’S
       UNOPPOSED MOTION TO COMPEL PRODUCTION OF DOCUMENTS

      Pursuant to Rule 37(a)(3)(B) of the Federal Rules of Civil Procedure, and for good cause

shown, this Court GRANTS Defendant Axis Lighting Inc.’s Unopposed Motion to Compel

Production of Documents. Plaintiffs Signify North America Corporation and Signify Holding

B.V. are ORDERED to produce the license agreements identified in Exhibit 1 to Defendant’s

motion.    All documents produced pursuant to this Order are to be marked as “HIGHLY

CONFIDENTIAL” under the Protective Order in this action.



 Dated:________________,
        July 2           2020

                                              HON. DENISE COTE
                                              U.S. DISTRICT COURT JUDGE
